Keith, P.,
delivered the opinion of the court.
J. C. McGavock and others filed a bill in the Circuit Court of Wythe county against Clarence M. Clark, A. C. Denniston, S. W. Jamison, James S. Simmons, and the Max Meadows Land and Improvement Company, in which they aver that, in 1890, they sold a tract of land on the south side of Reed Creek, adjoining the land of the Max Meadows Land and Improvement Company, containing 262 acres, at the price of $200 per acre, to the defendants, of which sum $20,000 was paid in cash, and the residue bore interest from 30th day of September of the year named. The claim of the bill is that this sale was negotiated by Jacob C. McGavock, on the part of the plaintiffs, and Clarence M. Clark on the part of and as agent for all the defendants named. The deed, which was executed in pursuance of the contract, conveys the land to Arthur C. Denniston only, and a lien for the unpaid purchase money is expressly reserved upon the face of the deed. The object of this bill is to establish the liability of the other parties named as defendants, and to have a personal decree against them as a security additional to the land itself for the money due upon it.'
To this bill a demurrer was filed, which appears to be upon behalf of the defendants, and in September, 1892, the court entered a decree sustaining the demurrer, with leave to file an amended bill. The amended bill was filed, and sets out more in detail the facts above stated, and, in addition, shows that there was a lien upon this property by deed to Jamison, for the benefit of theFullers, for $.20,000, but in *813the main presents the same ground for relief as the original hill.
Subsequently a second amended bill was filed, in order to meet certain difficulties which arose upon the coming in of the answers of the Max Meadows Land and Improvement Company, James S.t Simmons, and S. W. Jamison, who had answered the original and first amended bill. In the second amended bill the plaintiffs charge that the denials of the respondents, who answer the original bill, are evasive, and they therefore, in their second amended bill, seek to probe the consciences of the defendants by calling upon them to answer thirteen interrogatories, answer under oath as to the residue of the bill being expressly waived. To this amended bill the Max Meadows Land and Improvement Company, S. W. Jamison and James S. Simmons filed their answers. The answer of James S. Simmons does not appear in the printed record, but counsel admit, by a written stipulation, that his answer was filed in the cause, and is in all respects identical with that of S. W. Jamison. Clark and Denniston have not answered, are non-residents, and there has been no service of process upon them, and it seems that no one has been authorized to appear for them.
Upon the pleadings thus made, evidence was taken, and the cause was submitted to the judge of the Circuit Court for decision, who entered a decree dismissing the bill as to all of the defendants except Denniston, and decreeing, as to him, the full amount of the purchase money remaining unpaid; and, with a view to the sale of the land under the vendor’s lien, directing certain accounts to be taken. From that decree the plaintiffs have appealed, which brings the case before us for review.
There are many questions of interest presented with much learning and ability upon the brief of counsel for the appellants, which, in the view taken of the case by the court, it will be unnecessary to consider. It seems to us that, how*814ever the law may be upon, the subject discussed by the appellants, the facts of the case are plainly against them. Against Denniston the' court decreed in their favor all that was prayed for, and from that decree he has not appealed. Against Clark, who never appeared in person or by counsel, there could be no personal decree; while, with respect to the other defendants, the Max Meadows Land and Improvement Company, James S. Simmons, and S. W. Jamison, there is a total absence of evidence to justify the court in granting the relief sought against them.
For the foregoing reasons, we are of opinion that there is no error to the prejudice of the appellants in the decree complained of, and that the same must be affirmed.

Affirmed.